571 N.W.2d 528 (1997)
225 Mich. App. 381
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Alberto MENDEZ, Defendant-Appellee.
Docket No. 192288.
Court of Appeals of Michigan.
Submitted June 11, 1997, at Detroit.
Decided September 12, 1997, at 9:15 a.m.
Released for Publication December 23, 1997.
Frank J. Kelley, Atty. Gen., Thomas L. Casey, Sol. Gen., John D. O'Hair, Pros. Atty., Timothy A. Baughman, Chief of Research, Training, and Appeals, and Carolyn M. Breen, Asst. Pros. Atty., for People.
Before MARKMAN, P.J., and HOLBROOK and O'CONNELL, JJ.
PER CURIAM.
The prosecutor has filed this interlocutory appeal, seeking reversal of the trial court's order granting defendant's pretrial motion to *529 suppress his statement to the police on the ground that he was not given Miranda[1] warnings before police questioning. The trial court determined that the police questioning of defendant at the police station constituted a custodial interrogation. We reverse.
In reviewing suppression hearing findings, this Court will defer to the trial court's findings of historical fact, absent clear error. People v. Cheatham, 453 Mich. 1, 29-30 (Boyle, J.), 44 (Weaver, J.), 551 N.W.2d 355 (1996). A finding of historical fact is clearly erroneous if, after a review of the entire record, an appellate court is left with a definite and firm conviction that a mistake has been made. The ultimate question whether a person was "in custody" for purposes of Miranda warnings is a mixed question of fact and law, which must be answered independently by the reviewing court after review de novo of the record. Thompson v. Keohane, 516 U.S. 99, 116 S.Ct. 457, 133 L.Ed.2d 383 (1995).
The federal and state constitutions provide that no person can be compelled to be a witness against himself in a criminal trial. Miranda warnings are required when a person is interrogated by police while in custody or otherwise deprived of freedom of action in any significant manner. People v. Roark, 214 Mich.App. 421, 543 N.W.2d 23 (1995). To determine whether a defendant was "in custody" at the time of the interrogation, we look at the totality of the circumstances, with the key question being whether the defendant reasonably believed that he was not free to leave. Id. at 423, 543 N.W.2d 23.
Here, the facts are undisputed that defendant picked the time of the interview in response to a police letter requesting an interview, drove himself to the police station, was left alone and unrestrained in an interview room, and, after giving written answers to some questions (which the investigators told him they did not believe), was allowed to leave. The investigators testified that they informed defendant at the outset of the interview that he was not under arrest; defendant, however, did not recall being told this. Defendant had initially refused to make a statement regarding the complainant's allegations, which indicates that he did not feel coerced. The entire interview lasted approximately 1½ hours. We find these facts to be similar to those in Oregon v. Mathiason, 429 U.S. 492, 97 S.Ct. 711, 50 L.Ed.2d 714 (1977), where the defendant voluntarily came to the police station, was informed that he was not under arrest, was interviewed for one-half hour during which the officers falsely told the defendant that they had found his fingerprints at the scene, and eventually was allowed to leave without hindrance. Id. at 495, 97 S.Ct. at 714. The Mathiason Court held that it was "clear from these facts that Mathiason was not in custody `or otherwise deprived of his freedom of action in any significant way.'" Id., quoting Miranda, supra at 444, 86 S.Ct. at 1612. The Court explained:
Any interview of one suspected of a crime by a police officer will have coercive aspects to it, simply by virtue of the fact that the police officer is part of a law enforcement system which may ultimately cause the suspect to be charged with a crime. But police officers are not required to administer Miranda warnings to everyone whom they question. Nor is the requirement of warnings to be imposed simply because the questioning takes place in the station house, or because the questioned person is one whom the police suspect. Miranda warnings are required only where there has been such a restriction on a person's freedom as to render him "in custody." It was that sort of coercive environment to which Miranda by its terms was made applicable, and to which it is limited. [Id. at 495, 86 S.Ct. at 1639 (emphasis in original).]
See also People v. Hoag, 113 Mich.App. 789, 796-797, 318 N.W.2d 579 (1982). Given the totality of the circumstances in this case, we conclude that defendant was not "in custody" such that Miranda warnings were required. Accordingly, we reverse the trial court's order granting defendant's motion to suppress.
Reversed.
NOTES
[1]  Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).